This is a companion case to that of State Office Building Commission of the State of New Mexico v. Trujillo, 46 N.M. 29,120 P.2d 434, this day decided. They were submitted together. The judgment under review is one rendered by the same district court as that involved on the other appeal. Although some points are presented on this appeal not involved in the other, there is one contention common to both, viz., the Act's claimed violation of Art. 9, Sec. 8, of the State Constitution. Since we have sustained said contention in the Trujillo case, it becomes decisive on this appeal, rendering unnecessary the disposition of other points here argued.
Accordingly, the judgment of the trial court herein will be reversed and the cause remanded with directions to the district court to set aside its judgment and for further proceedings in conformity with the views expressed in the opinion this day filed in the Trujillo case.
It is so ordered.
BRICE, C.J., and SADLER, MABRY, and BICKLEY, JJ., concur.